DETAILED ACTION
This is in response to the application filed on 05/19/2020. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-13 have been examined and are pending.

Priority
Priority claims to foreign application JP2019-094437 (Country: JAPAN) filed on 05/20/2019 is acknowledged.

Specification
The abstract is objected to as it includes reference numbers “...a data update part 122 that stores file information...”. Examiner suggests removing the reference number.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
		In claims 1, 7 and 13, antecedent basis for the limitations (underlined) “...performing a process of storing file information specifying a division source file of the data block stored in the storage device in association with the said data block, and also performing a process of calculating a reference ratio representing a ratio at which a certain file is referred to by other files based on the file information stored in association with the data block...” is unclear. 
For examination purposes, the examiner interprets “the said data block” and “the data block” to be ‘the data block stored in the storage device’.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Jaquette (US 2009/0327625 A1) in view of Wilson (US 2013/0297572 A1) and Ghiya (US 9,361,328 B1)

Regarding claim 1,
Jaquette teaches A deduplication storage method comprising: dividing a storage target file into a plurality of divided data blocks; *see FIG.6, para29 (“Upon receiving (at block 100) a new file having one or more data blocks to add to the first computer readable device 10, the I/O manager 4 performs operations at blocks 104 through 118 for each data block in the received file...” teaches data blocks within a file being processed individually)
in a case where a divided data block is not duplicated with a data block stored in a storage device, storing the divided data block into the storage device; *see FIG.6,para29(“...determination is made (at block 106) whether the determined content identifier matches the hash value 46 in the data block meta data 40 for an existing data block...If (at block 106) there is no match [teaches ‘not duplicated’], then the I/O manager 4 adds (at block 108) the full data block of the file 12 to add to the first computer readable device 10 as a data block 14...”)
in a case where the divided data block is duplicated with the data block stored in the storage device, performing a process of referring to the data block stored in the storage device as the divided data block; and *see FIG.6, paras29-30 (“...If (at block 106) there is a match [teaches ‘duplicated’] of the determined content identifier, e.g., hash value, and the hash value 46 file in one referenced or unreferenced data block metadata 40 in the data block metadata 16, then the I/O manager 4 includes (at bock 114) a reference in the file metadata 12 for the added file to the referenced or unreferenced data block having a hash value 46 matching the determined content identifier...”), para25 (“FIG. 4 illustrates an embodiment of data block metadata 40 maintained for each data block 14 including a data block reference 42 comprising an address or a pointer to the data block 14...”)
performing a process of storing file information ...of the data block stored in the storage device in association with the said data block, and *see para25(“FIG. 4 illustrates an embodiment of data block metadata 40 maintained for each data block 14 including...a reference value 48 comprising a timestamp, such as time last written, last read, or when reference count went to zero, etc. There may be one reference value for each file 12 referencing the data block 14...”) and para27 (“...Each data block entry in the referenced blocks 56 may include a separate reference value Vz, Vw, Vw, Vx, Vy, Ve for each file, e.g., F1, F2, referencing that data block...”) teach information corresponding to each file that comprises the data block being stored in the data block metadata; Also see para29(“...I/O manager 4 includes (at block 112)...time value of when the data block was added in the reference value...reference value 48 may be set to a current time when the data block was added and first referenced in file metadata 12”)
also performing a process of calculating a reference ...at which a certain ...is referred to by other files based on the file information stored in association with the data block...and storing the reference ...in association with the certain file. *see para25(“...There may be one reference value for each file 12 referencing the data block 14; and a reference count 49 comprising the number of files 12 referencing the data block 14...”), para27(“...referenced block metadata 56 may further indicate for each data block a reference count 49 indicating the number of current references to the data block PA, PC, PH, PJ, PL, PN, PQ....”) and ...I/O manager 4 includes (at block 112) the determined file content identifier (e.g., hash value) in the hash value field 46, time value of when the data block was added in the reference value 48, and increments the reference count 49 in the generated metadata 40.... reference count 49 for the data block is incremented (at block 116) If the data block metadata 40 having the matching hash value 46 is unreferenced metadata”) teach keeping track/calculating a reference count for data blocks referred to by other files based on information stored in association with data block (such as, hash/reference value”) and it is understood that reference counts corresponding to a set of data blocks contained within a file can cumulatively be used to calculate reference counts and thereby ratios for the file 

	Jaquette does not explicitly teach “…performing a process of storing file information specifying a division source file” 
	However, Wilson teaches …performing a process of storing file information specifying a division source file *see paras41-42 (“FIG. 2A illustrates one example of a filemap and FIG. 2B illustrates a corresponding datastore suitcase created after optimizing a file X. Filemap file X 201 includes offset 203, index 205, and lname 207 fields... each data segment has an index of format <Datastore Suitcase ID>.<Data Table Index>. For example, 0.1 corresponds to suitcase ID 0 and datatable index 1... lname field 207 is NULL in the filemap because each segment has not previously been referenced by any file...FIG. 2B illustrates one example of a datastore suitcase corresponding to the filemap file X 201...data section includes indices 253, data 261, and last file references 263... Index 3 includes data C and a reference to File X 201 which was last to place a reference on the data C”), paras43-53(“lname 307, 317, 407, 417, 427”, “last file references 363, 463”); “lname, last file references” fields in the above paras teach ‘file information specifying a division source file’ stored in association with data block
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jaquette to incorporate the teachings of Wilson and enable Jaquette to performing a process of storing file information specifying a division source file for a data block, as doing so would allow bulk read of the index portion, thereby enabling parallel reads of large amounts of data in the data section (Wilson, para42).

Jaquette does not explicitly teach ...performing a process of calculating a reference ratio representing a ratio at which a certain file is referred to by other files... 
However, Ghiya teaches ...performing a process of calculating a reference ratio representing a ratio at which a certain file is referred to by other files... *see col.11 line66-col.12 line12 (“...In element 1002, a control module 122 determines the percentage of unique blocks of a file. In some implementations, each such file can be stored using multiple blocks. For example, file A is distributed among four blocks. Block A can store a portion of file A and a portion of file B... blocks C and D can store a portion of file A only (i.e., do not store portions of any other files). In this case, the percentage of unique blocks of file A is 50%, i.e., out of four blocks A-D, two blocks (blocks C and D) are unique. It is noted that the control module can perform method 1000 for each of the files...e.g., files A-C...”; 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jaquette to incorporate the teachings of Ghiya and enable Jaquette to calculate a reference ratio representing a ratio at which a certain file is referred to by other files as doing so would enable determining if the file should be archived and/or deduplicated (Ghiya, col.10).

Regarding claim 2,
	Jaquette as modified by Wilson and Ghiya teaches all the claimed limitations as set forth in the rejection of claim 1 above.
	Jaquette as modified by Wilson and Ghiya further teaches The deduplication storage method according to Claim 1, 
wherein the process of storing the file information and the process of calculating and storing the reference ratio are performed asynchronously with the process of referring to the data block stored in the storage device as the divided data block. *see Jaquette,para48(“The illustrated operations of FIGS. 6, 7, and 8 show certain events occurring in a certain order. In alternative embodiments, certain operations may be performed in a different order, modified or removed... Further, operations described herein may occur sequentially or certain operations may be processed in parallel”), Ghiya, cols.10-11(“FIG.9 is a flowchart of method 900 illustrating determining whether to archive and/or deduplicate certain files... FIGS. 10-12 are flowcharts of methods illustrating various ways of determining whether files should be archived... In some embodiments, methods of FIGS. 10-12 are performed prior to method 200 being performed. FIG. 10 is a flowchart of method 1000 illustrating one of many archival policies that can be used by the control module to determine whether to archive and/or deduplicate certain files, according to some embodiments. ...some operations in this embodiment are shown in sequential order. However, certain operations may occur in a different order than shown, certain operations may be performed concurrently, certain operations may be combined with other operations...”) teach that process of calculating reference ratio (such as, FIG. 10, step 1002) and process of referring data block in storage as divided data block (such as, FIG.9, step 910-914) may be performed asynchronously

Regarding claim 3,
	Jaquette as modified by Wilson and Ghiya teaches all the claimed limitations as set forth in the rejection of claim 1 above.
	Wilson further teaches The deduplication storage method according to Claim 1, 
wherein the file information is stored in a certain storage region to which a pointer refers, the pointer being included in metadata of the data block stored in the storage device.*see Wilson, paras41-42 (“FIG. 2A illustrates one example of a filemap and FIG. 2B illustrates a corresponding datastore suitcase created after optimizing a file X. Filemap file X 201 includes offset 203, index 205 , and lname 207 fields... each data segment has an index of format <Datastore Suitcase ID>. <Data Table Index>. For example, 0.1 corresponds to suitcase ID 0 and datatable index 1... FIG. 2B illustrates one example of a datastore suitcase corresponding to the filemap file X 201...datastore suitcase 271 includes an index portion and a data portion. The index section includes indices 253, data offsets 255, and data reference counts 257. The data section includes indices 253, data 261, and last file references 263 [teaches ‘file information’]”), paras43-47(“index 305 and 315” teach ‘pointer...in metadata of data block’ and “last file references 363” teaches ‘file information’), paras48-53(“index 405, 415 and 425” teach ‘pointer...in metadata of data block’ and “last file references 463” teaches ‘file information’)

Regarding claim 4,
	Jaquette as modified by Wilson and Ghiya teaches all the claimed limitations as set forth in the rejection of claim 3 above.
Jaquette and Wilson further teach The deduplication storage method according to Claim 3, wherein the pointer is included in the metadata, the metadata including feature information that represents a feature of a data content of the data block and is used for duplication determination of the said data block.*see Wilson, paras40-41 (“...Commonality characteristics and information can be maintained to allow efficient determination of segment commonality after deduplication... lname field 207 is NULL in the filemap because each segment has not previously been referenced by any file”), paras43-53(“lname 307, 317, 407, 417, 427” fields), “lname” teaches ‘feature of a data content’ that can be used for duplication determination); Jaquette, para25 (“FIG. 4 illustrates an embodiment of data block metadata 40 maintained for each data block 14 including a data block reference 42...a hash value 46 comprising a value resulting from a hash function applied to the data block...”) and paras29-30 (“...A determination is made (at block 106) whether the determined content identifier matches the hash value 46 in the data block meta data 40 for an existing data block...If (at block 106) there is no match... If (at block 106) there is a match of the determined content identifier, e.g., hash value, and the hash value 46 file...”) teach data block’s hash value [‘feature of data content’] being used for ‘duplication determination’
 
Regarding claim 7,
		Claim 7 recites substantially the same claim limitations as claim 1, and is rejected for the same reasons.

Regarding claim 8,
		Claim 8 recites substantially the same claim limitations as claim 2, and is rejected for the same reasons.

Regarding claim 9,
		Claim 9 recites substantially the same claim limitations as claim 3, and is rejected for the same reasons.

Regarding claim 10,


Regarding claim 13,
		Claim 13 recites substantially the same claim limitations as claim 1, and is rejected for the same reasons.

Claims 5-6 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Jaquette in view of Wilson, Ghiya and Chambliss (US 2013/0198148 A1)

Regarding claim 5,
	Jaquette as modified by Wilson and Ghiya teaches all the claimed limitations as set forth in the rejection of claim 1 above.
	Jaquette as modified by Wilson and Ghiya does not explicitly teach The deduplication storage method according to Claim 1, wherein based on the file information stored in association with the data block, a data size of the data block referred to by other files among the data blocks configuring a certain file is calculated, and the reference ratio is calculated based on the data size and stored in association with the file. 
However, Chambliss teaches The deduplication storage method according to Claim 1, wherein based on the file information stored in association with the data block, a data size of the data block referred to by other files among the data blocks configuring a certain file is calculated, and the reference ratio is calculated based on the data size and stored in association with the file. *see FIGS.3-4, paras23-28(“...A FF deduplication ratio R, is calculated for the remaining files as the ratio of remaining unique files size over the total file system data size (the smaller the ratio, the better FF deduplication)” teaches reference ratio calculated based on the size of the unique files/data that are essentially files/data that is not being referred to by other files).
		It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jaquette to incorporate the teachings of Chambliss and enable Jaquette to calculate a data size of the data block referred to by other files among the data blocks configuring a certain file, and calculate the reference ratio based on the data size, as doing so would enable data reduction estimation in storage systems. (Chambliss, para20).

Regarding claim 6,
	Jaquette as modified by Wilson and Ghiya teaches all the claimed limitations as set forth in the rejection of claim 5 above.
	Jaquette as modified by Wilson, Ghiya and Chambliss further teach The deduplication storage method according to Claim 5, wherein the reference ratio is stored in metadata of the file, the metadata including the file information of the file and storage location information representing a storage location in the storage device of the data block configuring the file. *see Jaquette, FIG.5 paras27-28(teaches metadata storage comprising various metadata of files and blocks within, including file information, storage location information and reference count for data blocks); Wilson, FIGS 2A-B,3A-B,4A-B and paras41-53(teaches filemap and datastore suitcase comprising various metadata of files and blocks within, including file information, storage location information and reference count for data blocks); Ghiya, col.10(“...control module 122 accesses and analyzes certain files based on archiving policies....archival policies can be implemented as metadata associated with...set of files, etc.,” and cols.11-12(“...In element 1002, a control module 122 determines the percentage of unique blocks of a file. In some implementations, each such file can be stored using multiple blocks...In this case, the percentage of unique blocks of file A is 50%, i.e., out of four blocks A-D, two blocks (blocks C and D) are unique. It is noted that the control module can perform method 1000 for each of the files...e.g., files A-C...”) teach that data related to archival policies (such as, unique block percentage that can be used to calculate reference ratio).

Regarding claim 11,
		Claim 11 recites substantially the same claim limitations as claim 5, and is rejected for the same reasons.

Regarding claim 12,
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
Gaither (US 2013/0232124 A1) discloses a system and method for deduplicating a cluster file system.
Armangau (US 8442952 B1) discloses a system and method to recover a deduplication system. 
Haustein (US 7,539,710 B1) discloses a system and method for deduplicating data backed up in a client server environment.
Bindal (US 2011/0213754 A1) discloses a system and method to enable opportunistic, asynchronous de-duplication in block level backups.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANUGEETHA KUNJITHAPATHAM whose telephone number is (408)918-7510.  The examiner can normally be reached on M-F 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.K./Examiner, Art Unit 2165                                                                                                                                                                                                        
/MATTHEW ELL/Primary Examiner, Art Unit 2145